— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: Supreme Court properly granted defendants leave to serve a second amended answer, but abused its discretion in imposing *621sanctions, costs, disbursements and attorney’s fees as a condition (see, Menne Nursery Corp. v Rebco Steel Corp., 73 AD2d 1059). The proposed pleading will not cause plaintiffs significant prejudice or expense and was interposed within a reasonable time upon the advice of substituted counsel. The court properly denied, without prejudice, plaintiffs’ motion to dismiss affirmative defenses and counterclaims. (Appeal from Order of Supreme Court, Genesee County, Morton, J. — Costs.) Present — Callahan, J. P., Doerr, Denman, Green and Lowery, JJ.